Citation Nr: 0327336	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

R. Correa Grau, M.D.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 RO rating decision 
which denied service connection for PTSD.  In July 1998, the 
Board remanded this appeal to the RO for further development.  


FINDINGS OF FACT

The veteran did not engage in combat, although there is 
sufficient verification of a service stressor, and the 
service stressor led to currently diagnosed PTSD.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1965 to February 1967.  His service personnel records 
indicate that he served in Vietnam from February 1966 to 
February 1967 and that he was assigned to the 574th Supply 
and Service Company and the 506 Supply and Service Company.  
He was awarded decorations indicating Vietnam service, but 
not evidencing combat.  His military occupational specialty 
in Vietnam was listed as a duty soldier and bath processor.  
There are also references to the veteran performing duties as 
a duty soldier and bath processor during his service in 
Vietnam.  

The veteran's service medical records indicate that he was 
seen in March 1966 with complaints of pain in the abdomen and 
a burning sensation in his throat.  The examiner noted that 
he had a tremendous amount of anxiety for the past three 
weeks since he had arrived in Vietnam.  The impression was 
anxiety reaction and rule out borderline hysteria with 
conversion symptoms.  The veteran was given Librium.  The 
February 1967 objective separation examination report 
included notations that the veteran's psychiatric evaluation 
was normal.  

A September 1983 VA hospital summary referred to treatment 
for disorders other than psychiatric disorders as did a 
private treatment entry received in September 1983 from A. 
Carro De Correa, M.D.  

The veteran underwent a VA psychiatric examination in 
December 1983.  He reported that he would become nervous, 
tense, and restless and that he would have cold sweats and 
palpitations.  The veteran indicated that he would become 
very irritable and that he could no longer deal with many 
people.  He stated that he had difficulties sleeping and that 
he had nightmares.  The veteran noted that he was afraid of 
serpents because when he was in Vietnam someone placed a 
serpent in his bed.  He indicated that he suffered a nervous 
crisis in Vietnam and that he was given tranquilizers, but 
that he was not hospitalized.  The diagnosis was generalized 
anxiety disorder.  

VA treatment records dated from February 1988 to February 
1994 show that the veteran was treated for multiple disorders 
including psychiatric disorders.  A September 1993 VA 
treatment entry stated that the veteran was a combat veteran 
and that he had complaints including insomnia.  The 
impression was anxiety.  A December 1993 entry noted that the 
veteran had service in Vietnam, but not in combat.  The 
impression, at that time, was dysthymic disorder.  

In a February 1994 statement, the veteran reported that he 
was a witness in a court martial proceeding against a 
sergeant who put a gun to his head as well as the heads of 
his comrades while they were in a hut.  He stated that his 
comrades withdrew the charges, but that when he did not, he 
suffered harassment which caused a nervous breakdown.  He 
stated that he was taken to sick call with a nervous 
breakdown and that he was given some pills.  The veteran 
indicated that he swallowed all of the pills at once and fell 
into a deep sleep the next day.  The veteran also reported 
that in March 1967, when he was sent to provide services for 
a shower unit and laundry, he was placed along the banks of a 
river and that when a bridge was blown up, his friend was 
injured with fragments and was bleeding profusely.  He also 
stated that they were transferred to the company perimeter 
and that they were attacked by mortar fire.  The veteran 
indicated that he saw where mortar bombs had blown off the 
head of a comrade, but that he did not know his name.  He 
further stated that someone put a snake in is bed and that he 
had a hysteria attack.  

The veteran underwent a VA psychiatric examination in August 
1994.  He reported that he received no psychiatric treatment 
prior to military service.  It was noted that the veteran 
served in Vietnam for eleven months and twenty-four days and 
that his military occupational specialty was a duty soldier 
and that he was assigned to laundry and bath services.  The 
veteran reported that he was witness to a court martial of a 
fellow soldier who was drunk and had aimed a gun at him and 
at his company's soldiers.  He stated that afterwards all his 
fellow soldiers declined charges and he was the only one who 
kept on pressing charges and that he was pressured and abused 
by his fellow soldiers as a result.  The veteran indicated 
that due to such situation, he took an overdose of pills.  He 
indicated that a snake was also placed in his bed and that he 
had reacted by running away like crazy.  The veteran further 
stated that he witnessed a fellow soldier being wounded 
during the destruction of a bridge and that he froze and was 
unable to help him.  He noted that he witnessed another 
soldier being killed by mortar fragments during an attack and 
that he had to handle the soldier's belongings which were 
full of blood.  The veteran complained of an inability to 
sleep as well as restlessness.  He indicated that he would 
hear steps on the roof of his house at night and that he was 
always jumpy when he heard shots.  The veteran stated that he 
was anxious at all times and that he would spend all day at 
home and did not socialize with anyone.  He further 
complained of depression, irritability, an inability to 
tolerate noise, an inability to watch war movies, and a 
desire to be dead.  The diagnosis was major depression with 
psychotic features.  

Private treatment records dated from February 1994 to May 
1995 reflect that the veteran was treated for disorders 
including psychiatric problems.  A February 1994 record 
summary from Community Mental Health Center noted that the 
veteran presented with anxiety, sadness, difficulty sleeping, 
and nightmares about snakes in Vietnam as well as visual, 
tactile and auditory hallucinations and being paranoid.  The 
impression was PTSD.  Another February 1994 report from the 
Centro Salud Mental de Cayey related a diagnosis of PTSD.  

A May 1995 psychiatric evaluation report from Dr. R. Correa 
Grau noted that the veteran reported that during service in 
April 1966, he was a witness in a court martial proceeding 
against a combatant who was a sergeant.  The veteran stated 
that the soldier, in a state of drunkenness, threatened him 
with a loaded rifle directly to his temple.  He stated that 
he signed a document as a witness, as did his comrades, but 
that his comrades became afraid and withdrew the charges.  
The veteran indicated that they started persecuting him and 
that he got into a nervous state and had to receive emergency 
treatment.  He reported that he was given six to eight pills 
and that he took them all at once in an attempt to poison 
him.  The veteran stated that the pressure became so great 
that he later withdrew the charges.  He also indicated that 
when he was in "Long Bin" in an operation "Shine Door", 
the same sergeant put a poisonous snake in his bed.  The 
veteran indicated that he ran out screaming.  He further 
reported that he remembered seeing a comrade suffer injuries 
from fragments caused by an explosion of a bridge.  He 
indicated that he saw a lot of blood coming out of the 
individual's body and that he could not help him.  The 
veteran noted that three days before he was to leave Vietnam, 
his unit was attacked with mortars and that as a result, one 
of his comrades died and three were wounded.  He stated that 
he had to pick up the belongings of the dead comrade and that 
they were drenched in blood and brain matter.  The diagnosis 
was PTSD.  Dr. Correa Grau commented that by itself, the 
veteran's oral account about his combat experiences 
established a link with PTSD which was still not resolved 
since the time he was initially discharged.  

At a January 1996 RO hearing, Dr. R. Correa Grau testified 
that he was the veteran's private psychiatrist and that he 
had treated him since May 1995.  Dr. Correa Grau stated that 
he would see the veteran approximately every month for about 
an hour and fifteen minutes.  He reported that the veteran 
had told him about a number of incidents that occurred while 
he was in Vietnam.  Dr. Correa Grau also indicated that he 
had reviewed the August 1994 VA psychiatric examination 
report.  Dr. Correa Grau stated that he believed that the 
veteran's diagnosis was PTSD with major depression.  

The veteran underwent a VA psychiatric examination in 
February 1997 before a Board of two psychiatrists.  It was 
noted that the veteran's claims folder was reviewed including 
his service medical records, previous examinations, and a 
transcript of the January 1996 hearing.  The examiners 
reviewed the veteran's medical history in detail.  The 
examiners indicated that after taking all of such information 
into consideration and the history provided by the veteran, 
they definitely could not confirm a diagnosis of PTSD.  It 
was noted that the veteran did show evidence of having 
presented symptoms of anxiety from the very beginning when he 
arrived in Vietnam, but that they did not see any subsequent 
treatment or complaints of nervous symptoms until 1983, many 
years after his return from Vietnam.  The examiners indicated 
that the veteran himself stated that his condition was 
aggravated after he underwent surgery for a gastrointestinal 
condition which was subsequently complicated and required 
more surgical procedures.  The diagnoses were major 
depression and psychological factors (depression and anxiety) 
affecting a physical condition (gastrointestinal condition).  

In a May 1997 lay statement, the veteran's mother reported 
that he returned ill from Vietnam in 1967.  She stated that 
both the veteran's nerves and his stomach were affected.  She 
indicated that the veteran would have nightmares and that his 
screams would awaken her.  The veteran's mother reported that 
he frequently was in a bad mood and would sometimes 
aggressive.  

In a response to a request for stressors received in July 
1998, the veteran reported that when he was stationed at 
"Cam Ram Bay" he was a witness in a court martial 
proceeding.  He stated that in November 1966, a snake was put 
in his bed underneath his pillow.  The veteran indicated that 
a fellow soldier from Guam was killed in December 1966 during 
an explosion.  He also stated that in January 1967, he was 
witness to constant mortar attacks and that he had to pick up 
all body parts from dead soldiers.  

VA treatment records dated from December 2000 to March 2002 
indicate that the veteran was treated for several disorders.  

In a response to a VA request for stressor information, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided a May 2003 letter and several enclosures.  
The USASCRUR stated that a copy of an enclosed a unit history 
submitted by the 574th Supply and Service Company documented 
the mission of the unit which included graves registration.  
It was also reported that an enclosed unit history submitted 
by the 506th Supply and Service Company documented the 
mission and significant activities of the unit, and that such 
included graves registration.  The USASCRUR reported that the 
history documented that the unit's area of operations 
included several locations, but that the "Blackhorse" base 
camp, in the vicinity of Xuan Loc, was the main base area of 
the unit during the veteran's tour in Vietnam.  In addition, 
it was noted that an enclosed extract from a 1966 unit 
history submitted by the 2nd Battalion, 35th Artillery, 
recorded attacks at Xuan Loc in November and December 1966, 
but that they were unable to document attacks within the 
506th Supply and Service Company's area of operations during 
January 1967, as stated by the veteran.  It was further 
indicated that in order to document that the veteran was a 
witness in a court martial, he would have to provide the 
individual's full name and unit of assignment to the company 
level and that they would need the name of the individual 
from Guam in order to provide casualty data.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for PTSD.  
Necessary medical and other records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran's service medical records from his 1965-1967 
active duty show that in early 1966, he was noted to have a 
tremendous amount of anxiety for the past three weeks since 
his arrival in Vietnam.  The impression was anxiety reaction 
and rule out borderline hysteria with conversion symptoms.  
The veteran maintains that he has PTSD from stressors from 
his Vietnam service.  In recent years he has been diagnosed 
with PTSD related to his Vietnam experiences on several 
occasions.  At other times, examiners have found no PTSD and 
have diagnosed other psychiatric disorders such as major 
depression.  The Board finds that there is an acceptable 
diagnosis of PTSD, and medical linkage between PTSD and 
purported service stressors.  

With regard to the stressor element, the veteran has reported 
several in-service stressors including seeing a friend 
injured, experiencing mortar attacks, and having to pick up 
body parts.  He was assigned to the 574th Supply and Service 
Company and the 506th Supply and Service Company.  The 
evidence of record does not support a finding that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 
1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  A recent court decision 
indicates that a rocket attack at a large base in Vietnam may 
be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the attack.  Pentecost, supra.  
Information from the service department corroborates that the 
mission of the veteran's units included graves registration.  
There is also some information indicating his unit may have 
been subject to mortar attacks.  In the spirit of the holding 
in Pentecost, the Board finds there is sufficient credible 
supporting evidence of a PTSD-related stressor in Vietnam.  

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



